Gibson, C. J.
— This court certainly went far in Shaffer v. Sutton, by ruling that payment of taxes, and the chinking and daubing of a house, was a certain rent within the purview of the act of 1772. It was held in Scott v. Fuller, 3 Penna. 55, that the quantity, quality, and duration of the rent need not be specified; but it was said in Steele v. Thompson, 3 Penna. 34, that the landlord and tenant act was intended for plain and simple cases, in which the rent and the nature of the tenure are certain; in accordance with which, it was ruled in Scott v. Fuller, that the service of taking care of the lessor’s grain on the farm, and keeping the cattle out of the fields, was not a certain rent within the statute, because it could not be enforced by distress or action ; and there is nothing’ more certain in the services of a person employed as foresinger, sexton, and organist of a congregation. Rent is certain enough when it can be reduced to certainty by reference to a subject in existence at the time of the contract; but not by reference to contingent services, whose quantity is to be ascertained only after actual performance.
The exception that the inquest have not expressly found that the lease was ended, is equally founded. The fact might perhaps be inferred from, the date of the notice and the entry of the plaint; but it is the business of an inquest, or a jury, to find facts, and not the evidence of them. In accordance with this principle, it was ruled in Fahnestock v. Faustenauer, 5 Serg. & Rawle, 174, that all the component parts of the case committed to the justices and inquest, should be distinctly found; not left to inference or conjecture. The very words of the statute seem to require it; for the whole case must appear in the inquisition without reference to any other part of the proceedings. As the preceding exceptions are fatal, it is unnecessary to go further.
Judgment reversed, and proceedings quashed, but no writ of restitution awarded.